          Case 2:18-cv-04664-DJH Document 31 Filed 09/03/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Ashley Manes,                                   No. CV-18-04664-PHX-DJH
10                  Plaintiff,                       JUDGMENT IN A CIVIL CASE
11   v.
12   Stetson Desert Project LLC, et al.,
13                  Defendants.
14
15            Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.

17            IT IS ORDERED AND ADJUDGED that pursuant to the Court’s Order filed
18   September 3, 2019, judgment of dismissal is entered and this action is hereby terminated.

19
20                                             Brian D. Karth
21                                             District Court Executive/Clerk of Court
22
     September 3, 2019
23                                             s/ L. Figueroa
24                                         By: Deputy Clerk
25
26
27
28
